Citation Nr: 0108208	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of 
chronic hepatitis.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The veteran had active service from December 1972 to November 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating action of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO).  
In that decision, the RO determined that new and material 
evidence sufficient to reopen a claim for service connection 
for residuals of chronic hepatitis had been received but 
denied the de novo issue of entitlement to service connection 
for residuals of chronic hepatitis.  Additionally, the RO 
denied the veteran's claim for a permanent and total 
disability rating for pension purposes.  

The veteran has been represented throughout this appeal by 
the Puerto Rico Public Advocate for Veterans Affairs.  


REMAND

In the notice of disagreement which was received at the RO in 
August 2000, the veteran requested a personal hearing before 
a hearing officer at the RO.  In October 2000, the RO 
scheduled the veteran for a November 27, 2000 hearing and 
sent him written notice of the hearing.  The United States 
Postal Service (USPS) subsequently returned the hearing 
notice to the RO with the note "Attempted, Not Known."  

Significantly, however, the notice that the RO sent to the 
veteran informing him of the scheduling of the hearing 
included an old address.  Throughout the current appeal, the 
veteran has informed the RO of his current address, and the 
agency has sent notices to him (including the notice of the 
May 2000 rating action as well as the October 2000 statement 
of the case) at his current address.  

A notation in the record indicates that the veteran failed to 
appear for the scheduled hearing.  Significantly, however, 
there is no indication that the veteran was actually informed 
of the scheduling of this hearing.  Because the Board may not 
proceed with an adjudication of the veteran's claims without 
affording him an opportunity for the requested hearing, a 
remand is required.  See 38 U.S.C.A. § 7107(b) (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.700(a) (2000).  

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should take action to schedule 
the veteran for his requested personal 
hearing at the RO before a hearing 
officer.  The notification of the 
scheduling of this hearing should be sent 
to the veteran at his current address, 
which was most recently noted by him in 
his substantive appeal.  

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to all pertinent VBA Fast Letters 
as well as to any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

Thereafter, the veteran's case should be returned to the 
Board.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



